Citation Nr: 1121594	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran requested a hearing before a member of the Board in his August 2009 substantive appeal, but withdrew his request in December 2009.


FINDING OF FACT

The Veteran's bilateral tinnitus did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

The Veteran is seeking entitlement to service connection for bilateral tinnitus which he has asserted is the result of noise exposure during his active military service, including noise from the engine room and highly pressurized air on the submarine he served aboard, as well as shipyard noises while the submarine was dry-docked.  

The Veteran's service treatment records are negative for complaints of or treatment for tinnitus.  The Veteran was administered audiological tests in May 1971, September 1971, November 1972, and July 1977.  While these test results show minor fluctuations in pure tone thresholds both up and down, with an overall slight decrease in hearing ability between enlistment and separation from service, which is noted on a Report of Medical History completed at separation, the Veteran's hearing was within normal limits at all times.

Post-service, there is no evidence that the Veteran suffered from tinnitus prior to his July 2008 claim for service connection, approximately thirty years after separation from service.  Private medical records from Sharp Rees-Stealy Medical Group show from 1997 through 2004 show complaints of dizziness in 2004, but note that the Veteran has denied experiencing tinnitus, providing highly probative evidence against his own claim.  On the other hand, he told a private doctor in November 2009 that he had onset of tinnitus at least ten years ago, which is simply not consistent with the September 2004 private treatment record that cites no tinnitus, undermining the Veteran's credibility with the Board. 

In either statement is correct, the Board clearly has a situation where tinnitus did not exist in the Veteran until decades after service. 

In addition to his own statements, in which the Veteran describes his in-service noise exposure and opines that this noise exposure caused his current tinnitus, the Veteran has submitted a number of articles discussing the incidence of tinnitus among veterans and discussing the possible causes of this condition.  These articles are general in nature and do not specifically link the Veteran's disability with his military service.  

The Veteran has also submitted a consultation report from an ear, nose, and throat specialist, Dr. K.J., performed in November 2009.  At this examination, the Veteran complained of constant, high pitched tinnitus, mostly in the right ear, of at least ten years duration, which has worsened over time.  The Veteran described significant noise exposure in service.  

On examination, the Veteran had normal ear canals and tympanic membranes.  A head and neck examination was unremarkable.  While it does not appear that the entire claims folder was reviewed, Dr. K.J. noted that the Veteran had brought copies of November 2008 audiological testing showing mild to severe sensorineural hearing loss in both ears consistent with noise exposure, as well as a copy of a July 1977 audiograph showing hearing within normal limits.  Dr. K.J. diagnosed the Veteran with tinnitus secondary to high frequency sensorineural hearing loss and opined that the Veteran's tinnitus is secondary to his in-service noise exposure based on the Veteran's reported history.  

The Veteran was also afforded a VA audiological examination in November 2008.  The Veteran reported in-service noise exposure, but denied significant non-military noise exposure.  He complained on constant bilateral tinnitus, right greater than left, but did not report a specific onset.  

Puretone audiological testing showed mild to severe bilateral sensorineural hearing loss.  Following a review of the Veteran's claims file, the examiner opined that it was less likely than not caused by in-service noise exposure.  As a rationale, the examiner noted that there is no evidence of tinnitus or significant hearing loss in service or within a reasonable time after separation from service.  In 2004, more than twenty-five years after separation from service, private medical records include a notation that the Veteran has no tinnitus.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board finds the opinion of the November 2008 VA medical opinion to be more probative than the November 2009 opinion of Dr. K.J.  Dr. K.J. did not review the Veteran's entire claims file and appears to rely solely on the Veteran's reported history of in-service noise exposure in reaching his decision, apparently disregarding the other evidence of record.  Dr. K.J. fails to account for the fact that despite the Veteran's probable in-service exposure to at least some loud noise, the Veteran's hearing was within normal limits at separation from service and there is no evidence of tinnitus in service or for decades after service.  He fails to provide any logical explanation for how the Veteran's current tinnitus could be the result of noise exposure over thirty years ago, noise exposure, moreover, that did not result in any hearing loss disability at separation from service.  The VA examiner's opinion, on the other hand, is based on a consideration of all the evidence of record.  

Beyond the above, Dr. K.J. cites primary the Veteran's statements/history as the basis for his opinion.  While the Board does not doubt the sincerity of the Veteran's current belief that his symptoms of tinnitus have been present since his years in service, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections (as noted above).  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his tinnitus.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

Additionally, the Veteran has offered his own opinion as to the etiology of his tinnitus; however, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has tinnitus due to his alleged noise exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  While noise exposure is a common cause of tinnitus, it is hardly the only cause.  Other factor, including, but not limited to, age, genetics, head injury, other illness, and side effects from certain medications, can all result in tinnitus.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

It is important for the Veteran to understand that even though he may currently suffer from tinnitus and had exposure to loud noise in service, this noise exposure does not automatically entitle him to service connection for his current tinnitus disability.  He must show that more likely than not, his in-service noise exposure caused his present disability.  

The Board finds that the preponderance of the evidence is against such a conclusion.  There is no evidence of tinnitus in service or for decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Additionally, a VA audiologist found that the Veteran's tinnitus was less likely than not a result of his in-service noise exposure in a highly probative opinion.  Accordingly, for all the above reasons, entitlement to service connection for bilateral tinnitus is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in August 2008.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The veteran submitted private records from Dr. K.J. and Sharp Rees-Stealy Medical Group.  The appellant was afforded a VA medical examination in November 2008.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran appears to argue that the VA examination was inadequate because he was not "tested" for tinnitus.  First the Board notes that with rare exceptions, tinnitus is a disability in which the patient experiences the subjective perception of noise, such as a ringing or buzzing sound that is inaudible to external observers.  While it may be possible to identify the frequency of the sound heard by the patient or use a CT scan or MRI to rule out a head injury as the cause of tinnitus, the Board is unaware of any test that can conclusively establish the presence or absence of a condition that depends on the subjective experience of the patient and cannot be observed by others.  More importantly, the Board notes that this is a moot issue since it has been conceded that the Veteran has a current diagnosis of tinnitus.  The Veteran's appeal was not denied because the Board found he does not suffer from tinnitus; rather, the Board concluded for reasons detailed above that the Veteran's current tinnitus was not related to his military service.  Accordingly, the Board finds the Veteran's argument that his VA examination was inadequate to be without merit.  Service and post-service medical records, as a whole, provide highly probative evidence against the Veteran's claim, indicating a disability that began many years after service.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


